Citation Nr: 0121292	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  00-11 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to service connection for damaged kidneys and 
ureters secondary to service-connected bilateral arterial 
calculi, post operative, with probable obstructive calyx.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from September 1970 to 
September 1973 and from December 1973 to November 1982.  This 
matter comes to the Board of Veterans' Appeals (Board) from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.  

In May 2001, a hearing was held before the undersigned, the 
Member of the Board designated by the Chairman of the Board 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West Supp. 2001).  

After the May 2001 hearing, the appellant submitted 
additional evidence into the record, accompanied by a waiver 
of initial RO consideration in accordance with 38 C.F.R. 
§ 20.1304(c) (2000).  


REMAND

In a February 1999 rating decision, the RO in part denied the 
claim of service connection for damaged kidneys and ureters 
secondary to service-connected bilateral arterial calculi, 
post operative, with probable obstructive calyx.  In a March 
2000 rating decision, the RO in part denied the claim for an 
evaluation in excess of 30 percent for bilateral arterial 
calculi, post operative, with probable obstructive calyx.  

The appellant disagreed with both determinations.  However, 
the RO issued a statement of the case in March 2000 and a 
supplemental statement of the case in June 2000 only with 
respect to the service-connection claim; it has not issued a 
statement of the case with respect to the increased-rating 
claim.  Where a notice of disagreement has been filed without 
subsequent issuance of a statement of the case, a remand is 
required to cure the procedural defect.  Manlincon v. West, 
12 Vet. App. 238 (1999).  Therefore, the issue of entitlement 
to an evaluation in excess of 30 percent for bilateral 
arterial calculi, post operative, with probable obstructive 
calyx will be remanded for action as mandated in the action 
paragraphs set forth below.  

With respect to the service-connection claim, there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  Of particular relevance here, the new statutory 
obligations, which are more favorable to the appellant than 
previous obligations, provide that VA must:

? make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim, 38 U.S.C.A. § 5103A(a) (West 
Supp. 2001); 

? make every reasonable effort to obtain relevant records 
(including private and service medical records and 
those possessed by VA and other Federal agencies) that 
the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain, 38 U.S.C.A. 
§ 5103A(b) and (c) (West Supp. 2001); 

? provide a medical examination or obtain a medical 
opinion when such an examination or opinion is 
necessary to make a decision on the claim, meaning that 
the evidence of record, taking into consideration all 
information and lay or medical evidence (including 
statements of the claimant) - (i) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, 
or air service; but (iii) does not contain sufficient 
medical evidence for the Secretary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West Supp. 
2001).  

At the May 2001 hearing before the undersigned, the appellant 
indicated that he would provide copies of treatment records 
documenting four emergency room visits and post-April 2000 
treatment at the University of Virginia Hospital.  The record 
was held open 60 days for receipt of these records, which the 
appellant has not provided.  The duty to assist is not a one-
way street, and the appellant cannot wait passively for 
assistance.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Nonetheless, on reviewing the claims file the Board has 
identified several sources of information that may yield 
evidence pertinent to the service-connection claim.  

The appellant testified at the May 2001 hearing that he was 
treated at the 130th General Hospital, an Army medical 
facility, for more than five and a half weeks.  The claims 
file includes the service medical records, but does not 
include records from the 130th General Hospital.  The duty to 
assist includes making every reasonable effort to obtain 
relevant records (including service medical records, which 
are possessed by another Federal agency) that the claimant 
adequately identifies.  

He also testified that he underwent an intravenous pyelogram 
(IVP) in January 2000 at the Rockingham Memorial Hospital in 
Harrisonburg, Virginia.  The claims file includes September 
1998 records from that facility, but none dated in January 
2000.  

He noted in the May 2001 hearing testimony that he was 
treated by Dr. Jose R. Perez in Harrisonburg, Virginia and by 
Dr. Jenkins at the University of Virginia.  The record 
includes treatment records in September 1998 from the 
Rockingham Memorial Hospital in Harrisonburg listing Dr. 
Perez as the attending physician, but does not include 
treatment records directly from Dr. Perez.  The record also 
includes treatment records from the University of Virginia 
Hospital in January and February 2000, but not from directly 
Dr. Jenkins.  

The RO should also seek to obtain the clinical records 
concerning emergency room treatment identified by the 
appellant.  He indicated that he received such treatment at 
the VA Medical Center in Richmond, Virginia on March 13, 
2001, and at the University of Virginia Hospital at 
Charlottesville, Virginia on March 16, 2001.  All of these 
records may shed light on the nature of the currently claimed 
disorder.  

Finally, the appellant submitted in May 2001 a copy of a 
decision by an Administrative Law Judge concluding that the 
appellant was entitled to a period of disability beginning in 
May 1999.  The appellant's disability underlying this 
decision in part included passing of kidney stones.  The RO 
should also obtain the record before the Social Security 
Administration (SSA), as this may also shed light on the 
nature of the currently claimed disorder.  

While the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA, it remains the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5103, and 5103A (West Supp. 2001) are 
fully complied with and satisfied.   

2.  Obtain from the appropriate records 
depository all records concerning the 
appellant from the 130th General 
Hospital, an Army medical facility, in 
1980 and 1981.  All documents obtained 
should be associated with the claims 
file.  

3.  Obtain from the VA Medical Center in 
Richmond, Virginia all treatment records 
concerning the appellant's emergency room 
visit on March 13, 2001.  Associate all 
documents obtained with the claims file.  

4.  Obtain from SSA the records pertinent 
to the appellant's claim for Social 
Security disability benefits, copies of 
all relevant SSA decision(s) (other than 
the one in April 2001), and copies of the 
evidence supporting the decision(s).  
Associate all documents obtained with the 
claims file.  

5.  Secure an appropriate release from 
the appellant and request from the 
Rockingham Memorial Hospital in 
Harrisonburg, Virginia, all records 
concerning treatment of the appellant, 
including an IVP conducted in January 
2000.  Associate all documents obtained 
with the claims file.  

6.  Secure an appropriate release from 
the appellant and request from Dr. Perez 
in Harrisonburg, Virginia and from Dr. 
Jenkins at the University of Virginia in 
Charlottesville, Virginia, all treatment 
records concerning the appellant.  
Associate all documents obtained with the 
claims file.  

7.  Secure an appropriate release from 
the appellant and request from the 
University of Virginia Hospital at 
Charlottesville, Virginia all treatment 
records concerning the appellant's 
emergency room visit on March 16, 2001.  
Associate all documents obtained with the 
claims file.  

8.  If any request for treatment records 
is unsuccessful, notify the appellant.  
Identify the records that have not been 
obtained, briefly explain efforts to 
obtain those records, and describe any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A(b) 
(West Supp. 2001).

9.  Schedule the appellant for an 
examination to determine the etiology of 
the claimed damaged kidneys and ureters.  
The claims file and a copy of this REMAND 
must be made available to the examiner 
for review in conjunction with the 
examination.  The pertinent history 
concerning the disabilities should be 
obtained.  The report of examination 
should contain a detailed account of all 
manifestations of the claimed disability.  
The examiner should be asked to opine 
whether the claimed damaged kidneys and 
ureters are related to the appellant's 
service-connected bilateral arterial 
calculi, post operative, with probable 
obstructive calyx.  The medical rationale 
for any opinion expressed must be 
specified.  

10.  The RO should provide a statement of 
the case to the appellant and his 
representative addressing the claim of 
entitlement to an evaluation in excess of 
30 percent for bilateral arterial 
calculi, post operative, with probable 
obstructive calyx.  The statement of the 
case should include all relevant law and 
regulations pertaining to the claim.  
Reasons and bases for the denial also 
should be included.  The appellant must 
be advised of the time limit in which he 
may file a substantive appeal.  38 C.F.R. 
§ 20.302(b) (2000).  Then, only if an 
appeal is perfected, these issues should 
be returned to the Board for further 
review.  

11.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

12.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




